Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court Finds that, based upon the report of the Department of Transportation filed with the Court on June 20, 1973, as well as Claimant’s paid bill in the amount of $166.36, Claimant’s subrogee, William E. Masters, Jr., sustained damage to his vehicle when it was struck by a falling ladder owned by Respondent; It Is Hereby Ordered that Claimant be awarded the sum of $166.36 (One Hundred and Sixty-Six Dollars and Thirty-Six Cents) in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.